Title: To George Washington from George Muse, 6 January 1775
From: Muse, George
To: Washington, George

 

Sir,
Caroline Jany 6. ’75.

I rec’d your letter dated the 5th Decr by the hands of the Rev. Andrew Moton. I approve of the method for dividing the land between Capt. Brenau Doctor Craig & my self; and instead of deeds being made to me for the 2000 acres of land, You will please to make them in the name of my son Battaile Muse as I have trusted my right to him, my infirmness and old age rendering it impracticable for me to go thro’ these fatigues.
You may treat with my son for the Land who lives at Col. Warner Lewis’ in Gloucester County. There are some few expenses concerning the land. I hope You will settle them when matters are brot’ to a conclusion, which, I hope, sir may be done with all expedition. Yr obedt servant,

	Geo. Muse. 6 Jany 1775

